Citation Nr: 1707255	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  11-19 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for radiculopathy of the bilateral lower extremities.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disability other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from August 2005 to May 2006.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in March 2014.  This matter was originally on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.

In August 2012, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The issues of service connection for PTSD and acquired psychiatric disability other than PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, a neurological disability of the bilateral lower extremities is related to the Veteran's service-connected lumbar spine disability.


CONCLUSION OF LAW

A neurological disability of the bilateral lower extremities is causally related to service-connected lumbar spine disability.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).  
REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

Pursuant to the Board's March 2014 Remand, the AOJ obtained outstanding VA treatment records from Milwaukee and Minneapolis VA Medical Centers, obtained Social Security Administration records, scheduled an evaluation of the Veteran to ascertain the nature and etiology of his lower extremity neurological complaints,   readjudicated the claim, issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's March 2014 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

Service Connection
		
Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).    

To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  A disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2015).

The Veteran's service treatment records indicate that on August 28, 2005, the Veteran complained of swelling, numbness, and redness to his lower left extremity for three days.  The Veteran reported that he had the sensation of throbbing in his left foot, felt a "pop" with the onset of some pain, and was unable to move his toes and feet.  The Veteran denied pain in his feet and ankles but reported pain in the proximal anterior shins; he also denied trauma.  The Veteran reported that tingling and numbness had developed in fingers.  Assessment was possible glomerular disease but that such diagnosis could not explain paralysis.  

The Veteran was hospitalized at Palmetto Baptist Hospital from August 28, 2005 to September 1, 2005 and at Moncrief Army Community Hospital between September 2, 2005 and September 16, 2005.  At Palmetto Baptist Hospital, the Veteran reported that he was initially taken to the sick bay where they ruled out a blood clot.  He complained of severe pain to his lower and mid back coupled with swelling for about one and one-half weeks.  He underwent an MRI and a spinal tap.  

At Moncrief Army Community Hospital, there was no longer swelling in the Veteran's feet, but he had difficulty with standing and walking.  He also had weakness in the left leg worse than the right leg.  He denied any previous history of low back or mid back pain.  Sensation was intact, deep tendon reflexes were 
2-/4 but symmetrical, straight leg raising was negative, and bilateral lower extremity electromyography (EMG) was normal.  Assessment was lumbago.  On September 15, 2005, straight leg raising was negative bilaterally and sciatic tension test was negative bilaterally.  Bilateral knee jerk reflexes were 1+/4 and sluggish, but ankle jerk reflexes were normal.  X-rays of the lumbar spine and ankles were normal.  

The Veteran was discharged from Moncrief Army Community Hospital on September 16, 2005, and began the medical board process.  On November 9, 2005, after returning from convalescent leave, he reported that he was still having pain in his back and legs, that his gait was still abnormal, and that he noted some paresthesias in his hands at times.  A waddling gait was seen.  Deep tendon reflexes were absent or diminished in his arms, knee jerk reflexes were absent or diminished, and ankle jerk reflexes were normal.  The Veteran was referred to a neurologist for reassessment.  On November 13, 2005, the Veteran was seen for complaints of back pain.  It was noted that he originally injured his back doing exercises and that he was treated and diagnosed with congenital spondylostenosis of the lumbosacral spine, bulging lumbosacral discs, and lower extremity neurologic abnormalities.  

Records from the Mayo Clinic in December 2005 indicate that an MRI demonstrated mild diffuse disk bulging L4-5 and L5-S1, mild/moderate spinal stenosis L4/5, mild facet arthropathy and mild/moderate spinal stenosis L5/S1.  EMG demonstrated findings of chronic left L4, L5, and S1 radiculopathies without evidence of uncompensated denervation.  Impression at that time was degenerative disk disease with bulging of the lumbar spine, chronic inactive lumbar radiculopathies, and mild to moderate spinal stenosis.  The Veteran was treated with epidural injections.   

The Medical Evaluation Board Proceedings in October 2005 found that congenital spondylostenosis of the lumbosacral spine, bulging lumbosacral discs, and lower extremity neurologic abnormalities began approximately in 2005, were incurred while the Veteran was entitled to base pay, and did not exist prior to service.  The case was referred to a Physical Evaluation Board.  

An October 2005 statement by Dr. Bennett indicated that the medical evaluation board was based on a physical examination performed by the attending physician on September 16, 2005; and diagnoses included congenital spondylostenosis of the lumbosacral spine, bulging lumbosacral discs, and lower extremity neurologic abnormalities.  Dr. Bennett noted that the Veteran was in good health prior to joining the Army.  He noted that the Veteran developed problems during the first week of basic combat training; that after two days of training, he noted that his feet were swelling; first the left foot and then the right foot with the left foot a bit worse than the right.  The Veteran was told to wear tennis shoes only.  Dr. Bennett noted that the Veteran subsequently developed some discoloration of both feet and began to note stiffness and soreness of his back and some generalized myalgias.  On the fourth day of his illness, the Veteran noticed numbness in his feet; he went to sick call and was noted to have edematous feet; and apparently there was also some discoloration which was somewhat similar to ecchymosis.  

Dr. Bennett noted that the Veteran was transferred to Palmetto Baptist Hospital and was noted to have numbness in his lower extremities and some weakness as well.  He underwent an extensive evaluation.  An MRI of the lumbar spine showed congenital spondylostenosis due to short pedicles primarily affecting the L3/4 through L5/S1 levels.  A shallow concentric spondylitic disc bulge at L3-4 produced mild bi foraminal stenosis.  The L4/5 disc was noted to have a shallow concentric spondylitic bulge with a very tiny annular rent in the central location.  This, combined with end plate osteophytosis and mild facet arthrosis, produced mild to moderate bi foraminal stenosis.  The L5/S1 disc was noted to have a shallow concentric spondylitic bulge combined with endplate osteophytosis and minimal facet arthrosis producing mild to moderate bi foraminal stenosis.  No spondylolysis or spondylolisthesis was present.  EMG and nerve conduction studies were within normal limits.  He was evaluated by Neurology and Orthopedics.  The consensus opinion was that he had acutely stressed his back and this, in combination with his congenital abnormalities, had resulted in symptoms.  He was treated with Percocet and Flexeril.

Dr. Bennett noted that the Veteran was transferred back to Moncrief Army Community Hospital where he continued to have numbness in his feet which made his walking unsteady.  The Veteran also continued to have severe back pain and spasms in the lumbar region.  He was evaluated and treated by physical therapy and released on September 13, 2006.  

Dr. Bennett noted that physical examination demonstrated no evidence of synovitis or soft tissue edema or skin discoloration of the lower extremities, in particular the feet.  Motor function in the lower extremities revealed a slight deficit with dorsiflexion of both feet, plantar flexion was normal, knee extension and hip flexion were normal, toes were down going bilaterally, and deep tendon reflexes were zero at both knees and 2 at both ankles.  The Veteran's gait was not ataxic, and he was somewhat tentative and had a tendency to invert his toes of the left foot.  The Veteran stated that he did that because it felt more secure given his sensory deficits.  There did appear to be some decrease in light touch sensation of the soles of both feet primarily in the heels and metatarsophalangeal areas; however, the mid areas of both feet seemed spared.  Light touch sensation of the calves seemed intact.  There was some tenderness over the lumbosacral spine to palpation.  

An October 2005 statement by Dr. Vellody noted much of the same information provided by Dr. Bennet.  He did note that according to Orthopedic's assessment, it was possible that the Veteran had some back strain which had given him a mild degree of neuropraxia.  They did not recommend surgery at the time; although, in the future he could develop symptomatic spinal stenosis.  It was also noted that intense physical activity probably was not an option for the Veteran given his underlying congenital defect.  He was also seen by a neurologist for an evaluation that was unremarkable.  Final diagnosis included congenital spondylostenosis of the lumbar region and secondary paresthesia.

In a January 3, report, Dr. Gay noted that the Veteran was evaluated in December 2005 with complaints of low back pain and numbness in his feet and that he was primarily seeking an opinion regarding the etiology of his back pain and recommended treatment.  MRI showed a congenitally narrow central canal, some mild diffuse disk bulging at L4-5, diffuse disk bulging at L5-S1 that lateralized to the right and that was more consistent with a resolving protrusion as opposed to a simple disk bulge.  Nerve conduction studies were normal.  Needle examination showed large motor unit potentials in the left L4-5 and L5-S1 innervated muscles including the paraspinal muscles, evidence of a chronic but inactive radiculopathies.  Impression was low back pain, mechanical/discogenic, inactive left lumbosacral radiculopathies associated with diffuse disk bulging L5-S1, and asymptomatic congenital central lumbar stenosis of mild to moderate degree.  Dr. Gay noted that most of the Veteran's pain was discogenic/mechanical and that there was no clinical evidence of an active radiculopathy, and that the changes on EMG were likely related to his first episode of pain that occurred in the fall.  

Dr. Gay stated, 

I[n] my opinion, the central stenosis seen on MRI has little to do with his symptoms.  The development of discogenic pain (from disc injury) would be independent of the stenosis.  The stenosis is not of a degree that it is causing pseudoclaudication symptoms, although his leg symptoms and the EMG findings suggest that neurological compression was present early after his injury.  He does have a broad based disk bulge remaining at L5-S1, and I suspect that he had a disk protrusion earlier that affected the traversing nerve root. 

A January 2006 neurological report authored by Dr. Waheed noted the Veteran's history and that he was still having numbness over the heels.  On physical examination, muscle bulk and tone were normal; there was normal strength proximally and distally in the lower extremities; and deep tendon reflexes were symmetrically 2+.  Impression was back pain secondary to lumbar sacral disc disease and gait ataxia of unclear etiology.  Dr. Waheed noted that the Veteran had normal sensations, strength, and coordination; and, hence, the etiology of the gait ataxia did not seem to be neurological in nature.

In a letter to the Physical Evaluation Board (PEB) dated January 13, 2006, Dr. Gay, Spine Center physician at the Mayo Clinic, stated that on December 22, 2005, he evaluated the Veteran for complaints of lower back pain and numbness in the feet.  Dr. Gay noted that the Veteran had a congenital narrowing the central spinal canal in the lumbar region which had been present essentially from birth but that there was no critical narrowing that affected the neurological structures, either causa equina or nerve roots.  Dr. Gay noted that the Veteran's symptoms were primarily related to back pain, that there was no objective evidence of a symptomatic radiculopathy or radiculomyelopathy, and that congenital narrowing was essentially unrelated to the Veteran's back pain.  Dr. Gay noted that the changes seen on EMG suggested that the Veteran had minor injury to lumbar nerve roots in the past and opined that it may have occurred in August 2005 although there was no way to prove it.  Dr. Gay noted that the Veteran's symptoms at that time were most consistent with pain from a disc injury and that MRI demonstrated diffuse disc bulging at L5/S1 lateralizing to the right and diffuse disc bulging at L4/5.  Dr. Gay noted that although these findings could be found in asymptomatic people, it might have been caused by the repetitive bending and lifting in August 2005.   

Dr. Gay concluded,

I believe that there are two simple facts in this case that weigh heavily.  The first is that there is no established connection in the medical literature or in my clinical experience between mild congenital stenosis (i.e., not of a critical degree and does not crowd nerve roots or other neurological structures) and back pain.  The second is that this young man had no history of back injury or symptoms until the August 2005 incident, and he has ongoing symptoms subsequent to that time.

A January 17, 2006, handwritten note states, 

This soldier has "mild to moderate" congenital stenosis which Mayo Clinic neurosurgeon says that it would not have caused problems for years (60) and therefore we have an acute neurological event, possibly disc.  We need ... to get Army Neurosurgery opinion.

The PEB Proceedings convened in March 2006 described the disability,

Chronic low back pain first manifesting in the first week of basic training after repetitive lifting of a heavy load associated with swelling of the feet and generalized myalgias.  Pain described as constant for which the member takes opioid pain medication.  Physical examination was remarkable for tenderness to palpation.   Soldier with normal motor strength, decreased sensation on the heels of his feet with decreased reflexes bilaterally.  An MRI showed diffuse disc bulging at L4-S1; congenital spondylostenosis without spondylolysis or spondylolisthesis primarily affecting the L3-S1 levels.  An EMG was interpreted to be normal.  This condition existed prior to the Soldier's entrance on to active duty but was permanently aggravated by the unique physical demands of the military service.  (MEB Dx 1 & 2).  

As noted above, the MEB diagnoses 1 & 2 were congenital spondylostenosis of the lumbosacral spine and bulging lumbosacral discs.

The Veteran underwent VA examination in June 2006 at which time he reported involuntary spastic legs as well as numbness in bilateral feet and thighs.  The Veteran noted that the pain was a sharp, pulsatile pain which felt like pressure or a "kink" in the spine which radiated down into both legs.  The Veteran stated that his feet and lower legs were always numb.  The Veteran also reported occasional shocks of intense pain associated with pushing his physical limits.  On physical examination, pin prick sensation was absent on feet and lower legs with the exception of the bottom of his feet.  The Veteran could feel pressure when touched with a pin on his feet or lower legs but could not distinguish sharp from dull; he could distinguish sharp from dull on the bottoms of his feet.  He was unable to sense motion of his great toe.  MRI was read as minimal degenerative disc disease at L5-S1 without evidence of nerve root compression.  The examiner noted that on neurological examination, strength and reflexes were normal throughout although the Veteran did report decreased pain and temperature, position, and light touch sensation in feet and lower legs.  The examiner also noted that the Veteran had a very odd gait which was neither ataxic nor spastic and not consistent with a lumbar radiculopathy or spinal stenosis.  The examiner diagnosed the Veteran as having lumbar strain, congenital spondylostenosis, and sensory impairment of bilateral lower extremities of unknown etiology.  The examiner noted that EMG studies at the Mayo Clinic were normal.  The examiner noted inconsistent sensory impairment found on examination of the bilateral lower extremities with repeat testing.  The examiner stated, "I am at a loss to explain the inconsistency of some of the physical findings."

VA treatment records in June 2006 also indicate that although the Veteran had severe low back pain, it was most likely musculoskeletal as the examination was not representative of a neurological disorder.  A mental health consultation was recommended.  A July 2006 Neurology clinic note indicated that the Veteran denied any neurological symptoms.  In August 2006, the Veteran was diagnosed as having a psychiatric dysfunction.  The provider noted that the Veteran showed signs of possible somatoform disorder. 

In January 2007, the examiner who conducted the June 2006 VA examination stated that there was no objective sensory impairment found on examination of the Veteran that correlated with a spine condition.  The examiner noted that previous EMG studies were normal.

A June 2007 evaluation for SSA was conducted by Dr. Jankus.  Lower extremity neurological examination was normal with reflexes of 2 at the patellar and Achilles' tendon without asymmetry.  Upper calves measured within one centimeter comparing the two sides, Strength was 4/4 proximally and distally, pinprick was intact at the L5/S1 distribution bilaterally, and straight leg raising was negative to 80 degrees in a sitting position bilaterally.  The Veteran's gait pattern was smooth with no limp or asymmetry, there was no weakness walking on tiptoes and heels, and the Veteran could squat down and stand up without restriction in the leg joints.  Impression was diffuse lumbar spine pain complaints of unclear etiology, no significant abnormality on most recent MRI scans, and no clear neurological deficit (myelopathy/radiculopathy) on examination.  X-rays showed transitional vertebra at the sacrum with partial lumbarization of S1 and mild degenerative change between the rudimentary transverse process on the right and the remainder of the sacrum; old ununited fracture of the right L1 tranverse process; no acute fractures; and disc spaces appeared normal and there were no alignment abnormalities.

In April 2009, physical examination demonstrated that there were no neurological symptoms.  In January 2010, physical examination demonstrated that deep tendon reflexes were full and symmetric and no sensory deficits.  In May 2010, the Veteran presented to the Emergency Department for psychiatric symptoms at which time physical examination demonstrated straight leg raise was negative bilaterally.  In September 2010, the Veteran denied numbness and tingling.  Later that same month, the Veteran reported intermittent left foot numbness.  The Veteran underwent VA psychological evaluation at which time the examiner noted a lack of consistency in his reports.  The examiner noted that the Veteran appeared to be reporting somatic and cognitive complaints in a non-credible manner making it quite likely that his report of pain and physical disability did not reflect his actual experience.  The examiner noted that the Veteran's reports of physical and psychiatric symptoms were similar to individuals with a factitious disorder.  In addition, the Veteran was administered the computerized version of the Minnesota Multiphasic Personality Inventory-2 (MMPI-2 RF) under supervision at which time he endorsed an unusual combination of somatic and cognitive symptoms which suggested an over reporting of these symptoms in order to appear to have medical or neurological symptoms where none existed.  

MRI in February 2012 demonstrated no significant central canal stenosis; L5-S1 disc desiccation with mild disc bulging, mild encroachment upon the neural foramina, mild contact of the right S1 nerve root without frank impingement; and minimal posterolateral disc bulging at L4-5 and L3-4.

In August 2013, the Veteran was referred for private neurologic evaluation at which time he reported that he had numbness, weakness, and atrophy in his legs but that he was doing better.  

The Veteran underwent VA peripheral nerves examination in May 2014 at which time he reported intermittent numbness that he noticed during heavy lifting described as shocks at the anterior shin area and posterior aspect of the lower extremities.  Physical examination demonstrated incomplete paralysis of the sciatic nerve on the right and left.  The examiner indicated that a diagnosis of lumbar radiculopathy was rendered in 2005.  The examiner noted, 

I have reviewed the conflicting medical evidence and am providing the following opinion:  With the information available, my best guess would not reflect the situation.

Rationale:  Although this veteran's condition satisfies the most important causality criterion, that of cause preceding effect and suggest a clear causal pathway between back injury and lumbar radiculopathy, in this case temporality is limited.  The MRI done in 2006 showed no foraminal narrowing of the lumbar spine or evidence of nerve root compression.  Lumbar X-ray done on [February 27, 2014] was essentially normal.  It is unlikely that a-one-time injury such as lumbar strain diagnosed in 2005 will lead to this type of radicular symptoms.  The veteran's subjective complain[t]s is not consistent with the physical examination and MRI/X-ray findings of the lumbar region.

A number of studies have demonstrated problems in ascribing causality using temporality association.  In this case, veteran is said to have had a pre-existing congenital narrowing of the central spinal canal in the lumbar region which has been present essentially from birth but not sufficient to cause radicular symptoms; there is no evidence of nerve compression and physical findings are inconsistent with subjective complaints.

MRI in February 2016 demonstrated L4-5 moderate central spinal stenosis due to disc bulge in combination with facet hypertrophy and prominent dorsal fat deposition and L5-Sl with very small right ventral disc protrusion causing a few millimeter dorsal displacement of the right S1 nerve root.  A May 2016 medical opinion by Dr. Hammel noted that the Veteran had diagnoses of lumbar spinal stenosis and bilateral leg paresthesias/radiculopathy.  In July 2016, the Veteran's diagnoses included chronic back pain greater than three months duration; herniation of lumbar intervertebral disc with radiculopathy:  T12/L1 and L5-S1; and spinal stenosis, lumbar region without neurogenic claudication.

The Board notes that there is a difference of opinion among the medical professionals.  In deciding whether the Veteran has a neurological disability of the bilateral lower extremities that is related to either his military service or to service-connected lumbar spine disability (lumbar strain; degenerative disc disease at L5-S1), it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

The Board notes that MRI in December 2005 showed a congenially narrow central canal, some mild diffuse disk bulging at L4-L5, and some diffuse disc bulging that lateralizes to the right at L5-S1 noted to be more consistent with a resolving protrusion as opposed to a simple disc bulge.  MRI in February 2012 showed minimal posterolateral disc bulging at L4-5; and disc desiccation and minimal disc bulge at L5-S1 with mild contact of the right S1 nerve root without frank impingement, and mild encroachment upon the neural foramina.  MRI in February 2016 demonstrated L4-5 moderate central spinal stenosis due to disc bulge in combination with facet hypertrophy and prominent dorsal fat deposition and L5-S1 with very small right ventral disc protrusion causing a few millimeter dorsal displacement of the right S1 nerve root.  

As noted above, the March 2006 PEB determined that congenital spondylostenosis of the lumbosacral spine and bulging lumbosacral discs existed prior to the Veteran's entrance on to active duty but was permanently aggravated by the unique physical demands of the military service.  Service connection has been in effect for lumbar strain and degenerative disc disease at L5-S1 since the day after the Veteran's discharge from service.  

The June 2006 VA examiner diagnosed the Veteran as having lumbar strain, congenital spondylostenosis, and sensory impairment of bilateral lower extremities of unknown etiology.  In January 2007, that examiner stated that there was no objective sensory impairment found on examination that correlated with a spine condition and noted that previous EMG studies were normal.  A June 2006 treatment record noted that although the Veteran had severe low back pain, it was most likely musculoskeletal as the examination was not representative of a neurological disorder.  In June 2007, Dr. Jankus' impression was diffuse lumbar spine pain complaints of unclear etiology with no significant abnormality on most recent MRI scans and no clear neurological deficit (myelopathy/radiculopathy) on examination.  In April 2009, physical examination demonstrated that there were no neurological symptoms.  In January 2010, physical examination demonstrated that deep tendon reflexes were full and symmetric; and there were no sensory deficits.  The May 2014 VA examiner stated that the Veteran was said to have had a pre-existing congenital narrowing of the central spinal canal in the lumbar region which has been present essentially from birth but not sufficient to cause radicular symptoms, that there was no evidence of nerve compression, and that physical findings were inconsistent with subjective complaints.
  
In contrast, in October 2005, Dr. Bennett stated that the consensus opinion was that the Veteran had acutely stressed his back and this, in combination with his congenital abnormalities, had resulted in symptoms.  Symptoms at that time of hospitalization at Palmetto Baptist Hospital included numbness in his lower extremities and some weakness and that at the time the Veteran was transferred back to Moncrief Army Community Hospital, he continued to have numbness in his feet.  Dr. Vellody noted that final diagnosis included congenital spondylostenosis of the lumbar region and secondary paresthesia.  Dr. Gay stated that the stenosis was not of a degree that it was causing pseudoclaudication symptoms and that his leg symptoms and the EMG findings suggested that neurological compression was present early after his injury.  Dr. Gay noted that the Veteran had a broad based disk bulge remaining at L5-S1, and stated that he suspected that he had a disk protrusion earlier that affected the traversing nerve root.  Dr. Hammel's May 2016 medical opinion indicated diagnoses of lumbar spinal stenosis and bilateral leg paresthesias/radiculopathy.  In July 2016, the Veteran's diagnoses included chronic back pain greater than three months duration; herniation of lumbar intervertebral disc with radiculopathy:  T12/L1 and L5-S1; and spinal stenosis, lumbar region without neurogenic claudication.

In this case, a more detailed discussion of the specific opinions, credentials of the diagnosticians, and circumstances of opinions in this case would not clarify the matter.  It would merely highlight that there is not a clear, rational basis for the Board to prefer one opinion to another.

Accordingly, the Board finds that the competent medical evidence of record, both for and against a finding that the Veteran has a neurological disability of the bilateral lower extremities that is related to service-connected lumbar spine disability is in a state of equipoise.  Accordingly, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for radiculopathy of the bilateral lower extremities is granted.


REMAND

With respect to the issues of entitlement to PTSD and to an acquired psychiatric disorder other than PTSD, the record includes a February 2010 patient discharge summary report from Froedtert Hospital which notes panic attack disorder and PTSD.  Similarly, the record includes a January 2011 evaluation and discharge summary from Dakota County Receiving Center which indicates that the Veteran's PTSD was most significant.  

Unfortunately, it does not appear that any attempt to obtain the clinical records associated with these hospitalizations have been made.    

As noted above, the Board remanded the case in March 2014 for additional development to include providing a VA examination for an opinion as to the etiology of his claimed psychiatric disability other than PTSD.  The Board noted that the Veteran testified that he experienced symptoms of depression and anxiety since his period of active service.  In fact, the Veteran's service treatment records indicate that a diagnosis of anxiety was rendered on discharge from Palmetto Baptist Medical Center in September 2005.  In April 2006, the Veteran reported that he was feeling somewhat depressed but did not want an antidepressant.

The Veteran underwent VA examination in June 2014; however, the examiner stated that a mental health diagnosis was unable to be rendered given rather high levels of questionable credibility of the Veteran's self-report.  The examiner noted that there were numerous inconsistencies in his self-report when comparing information in the record and that there were significant inconsistencies in various reports in his records as well; and that as a result, it was determined that no reliable and/or credible information that would assist in making a definitive mental health diagnosis, was able to be gathered.  The examiner stated that there were numerous diagnoses given in his record, all that relied on the Veteran's self-report, and inconsistently presented information.

As such, the Board finds that another attempt should be made to obtain a medical opinion regarding the etiology of any current psychiatric diagnoses.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for any psychiatric disorders that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file, to include private medical records dated in February 2010 from Froedtert Hospital and medical records dated in January 2011 from Dakota County Receiving Center.   These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

The RO must make at least two attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile.

For any private records that are identified, but not obtained, including those from Froedtert Hospital and the Dakota County Receiving Center, the RO must notify the Veteran of (1) the nature of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

2.  Schedule the Veteran for an examination by a psychiatrist or psychologist who has not been involved in this case previously, if possible.  The examiner should be provided the claims file including access to Virtual VA and VBMS in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  

The examiner should identify all current chronic psychiatric disorders and for each identified, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such disorder began in service, was caused by service, or is otherwise related to service.

If the above opinion is negative, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnoses psychiatric disorder was caused or aggravated by the Veteran's service-connected disability (lumbar spine strain and degenerative disc disease L5-S1 and/or lower extremity neurological disorder).

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete rationale must be provided for any opinion offered.

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


